Case 17-16840-amc Doc 59-3 Filed 08/31/20 Entered 08/31/20 16:10:46                                    Desc
               Exhibit A Supplemental Declaration Page 1 of 3


                                               UNITED STATES BANKRUPTCY COURT
                                                 FOR THE EASTERN DISTRICT OF
                                                   PENNSYLVANIA (Philadelphia)
In Re:
                                                                                 CHAPTER 13
         TANYA L CAIN
         AKA TANYA L                                                             BK NO. 17-16840-amc
         CHAMBERS-CAIN
         TIMOTHY D CAIN

         Debtor
                                                                  /


                                       SUPPLEMENTAL DECLARATION IN SUPPORT
                                        OF MOTION FOR RELIEF FOR AUTOMATIC
                                                       STAY

         I,                                          , declare under penalty of perjury as follows:
                                    




         1.               I am an authorized signor for CITIMORTGAGE, INC., (“Movant”). This

supplemental declaration is provided in support of the Motion for Relief from Stay (the

“Motion”) filed contemporaneously herewith.

         2.               As part of my job responsibilities for Movant, I have personal knowledge of the

business records and I am familiar with the types of records maintained by Movant in

connection with the loan that is the subject of the Motion (the “Loan”) and the procedures for

creating those types of records. I have access to and have reviewed the books, records and files

of Movant that pertain to the Loan and extensions of credit given to Debtor(s) concerning the

property securing such Loan.

         3.               The information in this declaration is taken from Movant’s business records

regarding the Loan. The records are: (a) made at or near the time of the occurrence of the

matters recorded by persons with personal knowledge of the information in the business record,

or from information transmitted by persons with personal knowledge; (b) kept in the course of

Movant’s regularly conducted business activities; and (c) it is the regular practice of Movant to

make such records.
 Case 17-16840-amc Doc 59-3 Filed 08/31/20 Entered 08/31/20 16:10:46                                        Desc
                Exhibit A Supplemental Declaration Page 2 of 3


           4.      The Debtors, TANYA L CAIN AKA TANYA L CHAMBERS-CAIN AKA

 TANYA CAIN and TIMOTHY D CAIN, have executed and delivered or are otherwise

 obligated with respect to that certain promissory note referenced in the Motion (the "Note").

 Pursuant to that certain Mortgage referenced in the Motion (the " Mortgage"), all obligations of

 the Debtor under and with respect to the Note and the Mortgage are secured by the property

 referenced in the Motion.

           5.     As of August 18, 2020, there are one or more defaults in paying Debtor’s

 post-petition amounts due with respect to the Note.

           6.     As of August 18, 2020, the unpaid principal balance of the Note is

 $105,472.64.

           7.      The following chart sets forth those post-petition payments, due pursuant to the

 terms of the note, that have been missed by the Debtors as of August 18, 2020:

 Number of       From              To               Missed           Missed            Monthly          Total
 Missed                                             Principal        Escrow (if        Payment          Amounts
 Payments                                           and              applicable)       Amount           Missed
                                                    Interest
       4          05/01/2020       08/01/2020         $524.01           $471.88          $995.89         $3,983.56

Less post-petition partial payments (suspense balance):                $26.96
                                                                                                 Total: $3,956.60



           8.     As of August 18, 2020, the total post-petition arrearage/delinquency is $3,956.60,

consisting of (i) the foregoing total of missed post-petition payments in the amount of $3,956.60,

plus (ii) the following post-petition fees1:



   1
     The total of missed postpetition payments for this escrow loan include any missed escrow payments. Such
   missed escrow payments include amounts assessed for taxes and insurance and any previously assessed
   escrow shortage amount (if applicable). To avoid duplication, postpetition advances (if any) made for
   insurance, real estate taxes, or similar charges are not listed separately to the extent such advances would
   have been paid from the missed escrow payments. As part of the next annual RESPA analysis, movant will
   determine whether the escrow payment assessed to the debtor(including the missed escrow payments)
   result in a projected escrow shortage or overage. All rights are hereby reserved to assert or request any
   escrow amounts in accordance with RESPA and the total postpetition arrearage/delinquency is qualified
   accordingly.
 Case 17-16840-amc Doc 59-3 Filed 08/31/20 Entered 08/31/20 16:10:46                                   Desc
                Exhibit A Supplemental Declaration Page 3 of 3


   Description                                          Amount
                       n/a                                                     $0.00


       9.     Attached hereto as Exhibit A is a post-petition payment history.




       Pursuant to 28 U.S.C. § 1746, I hereby declare under penalty of perjury under the laws

of the United States of America that the foregoing is true and correct.
                       28th
       Executed this          day of August ,                    .
                                                         




                                                                Printed name:
                                                                                             




                                                                Title: Vice President – Document Execution
                                                                         8/28/20
                                                                Date: _________________________
